DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 4/20/2021 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 1, 11 ,and 16 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-10 state “automated swarming vehicle test environment” and the term “environment” is unclear as to what are the metes and bounds of the claims, thus indefinite. The Office suggests replacing the term with system, which is commonly used, and removes the indefiniteness from the claims. The Office will interpret this as a system. Appropriate action is required.
Claim 8 states “will likely cause an accident with the test vehicle” and the metes and bounds of the claims are unclear. What is likely and what is not? As currently presented, the claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office is going to interpret an possibility of a collision as reading on this. Appropriate action is required.
Claim 13 states “wherein the controller does not send the test vehicle a test plan that the test vehicle ultimately follows” and the metes and bounds of this limitation are unclear. What is being followed, what is being not sent, and what does “ultimately” mean? How would one attribute art to “ultimately”? Is there a threshold of time, of distance. As currently presented, Claim 13 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office is going to interpret this as herding. Appropriate action is required.
Claim 18 states “instructions for the test vehicle to follow is not sent to the test vehicle” and the metes and bounds of this limitation are unclear. What is being followed and what is being not sent mean? Does this mean not received, not in the general direction? As currently presented, Claim 18 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office is going to interpret this as herding. Appropriate action is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 9-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Grundy et al. (United States Patent Publication 2020/0097023).
With respect to Claim 1: Grundy discloses “An automated swarming vehicle test environment comprising” [Grundy, Abstract ]; 
“a vehicle automation platform” [Grundy, ¶ 0016-0018]; 
“a first swarming vehicle comprising: a first vehicle control unit in communication with the vehicle automation platform and that receives a first test plan from the vehicle automation platform” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“a first throttle subsystem in communication with and controlled by the first vehicle control unit” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“a first steering subsystem in communication with and controlled by the first vehicle control unit” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“and a first brake subsystem in communication with and controlled by the first vehicle control unit” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“wherein the first vehicle control unit controls the operation of the first throttle subsystem, the first steering subsystem, and the first brake subsystem based on the first test plan” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“a second swarming vehicle comprising: a second vehicle control unit in communication with the vehicle automation platform and that receives a second test plan from the vehicle automation platform” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“a second throttle subsystem in communication with and controlled by the second vehicle control unit” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“a second steering subsystem in communication with and controlled by the second vehicle control unit” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“and a second brake subsystem in communication with and controlled by the second vehicle control unit” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“wherein the second vehicle control unit controls the operation of the second throttle subsystem, the second steering subsystem, and the second brake subsystem based on the second test plan” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4].
With respect to Claim 2: Grundy discloses “The automated swarming vehicle test environment according to claim 1, further comprising: a third swarming vehicle comprising” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“a third vehicle control unit in communication with the vehicle automation platform and that receives a third test plan from the vehicle automation platform” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“a third throttle subsystem in communication with and controlled by the third vehicle control unit” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“a third steering subsystem in communication with and controlled by the third vehicle control unit” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“and a third brake subsystem in communication with and controlled by the third vehicle control unit” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“wherein the third vehicle control unit controls the operation of the second throttle subsystem” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“the third steering subsystem, and the second brake subsystem based on the third test plan” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4].
With respect to Claim 3: Grundy discloses “The automated swarming vehicle test environment according to claim 1, wherein the vehicle automation platform comprises a server that is in wireless communication with the first vehicle control unit and the second vehicle control unit” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4].
With respect to Claim 4: Grundy discloses “The automated swarming vehicle test environment according to claim 1, wherein the first test plan comprises a time series of vehicle trajectory data” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4].
With respect to Claim 5: Grundy discloses “The automated swarming vehicle test environment according to claim 1, further comprising a test vehicle” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4].
With respect to Claim 6: Grundy discloses “The automated swarming vehicle test environment according to claim 5, wherein the first test plan comprises position data for the first swarming vehicle in relation the test vehicle” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“and wherein the second test plan comprises position data for the second swarming vehicle in relation the test vehicle” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4].
With respect to Claim 7: Grundy discloses “The automated swarming vehicle test environment according to claim 5, wherein the first swarming vehicle comprises a first GPS sensor” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“and the first vehicle control unit monitors the position of the first swarming vehicle relative to the test vehicle using the first GPS sensor” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“and wherein the second swarming vehicle comprises a second GPS sensor” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4]; 
“and the second vehicle control unit monitors the position of the second swarming vehicle relative to the test vehicle using the second GPS sensor” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4].
With respect to Claim 9: Grundy discloses “The automated swarming vehicle test environment according to claim 1, wherein the vehicle automation platform receives data for a system test plan from a user and creates a first test plan and a second test plan based on the system test plan” [Grundy, ¶ 0018-0021, 0024-0027 and Figure 4].
With respect to Claim 10: Grundy discloses “The automated swarming vehicle test environment according to claim 1, wherein the first vehicle control unit produces control signals for first throttle subsystem, the first brake subsystem, or the first steering subsystem based on the first test plan” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4].
With respect to Claim 11: all limitations have been examined with respect to the system in claims 1-7, and 9-10. The platform taught/disclosed in claim 11 can clearly perform on the system of claim 1-7, and 9-10. Therefore claim 11 is rejected under the same rationale.
With respect to Claim 12: Grundy discloses “The vehicle automation platform according to claim 11, wherein the controller receives a system test plan from a user” [Grundy, ¶ 0021];
“and creates the first test plan and the second test plan based on the system test plan” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4].
With respect to Claim 13: Grundy discloses “The vehicle automation platform according to claim 11, wherein the controller does not send the test vehicle a test plan that the test vehicle ultimately follows” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4].
With respect to Claim 14: Grundy discloses “The vehicle automation platform according to claim 11, wherein the first test plan and the second test plan are included in a single test plan that includes the first test plan and the second test plan” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4].
With respect to Claim 15: Grundy discloses “The vehicle automation platform according to claim 11, wherein the controller creates a third test plan for a third swarming vehicle” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4]; 
“the third test plan comprises: the transceiver a time series of vehicle trajectory data for the third swarming vehicle” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4]; 
“and position data for the third swarming vehicle relative to the test vehicle” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4]; 
“and wherein the controller sends the third test plan to the third swarming vehicle via” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4].
With respect to Claim 16: all limitations have been examined with respect to the system in claims 1-7, and 9-10. The method taught/disclosed in claim 16 can clearly perform on the system of claim 1-7, and 9-10. Therefore claim 16 is rejected under the same rationale.
With respect to Claim 17: Grundy discloses “The method according to claim 16, further comprising receiving a system test plan from a user; and wherein the first test plan is created based on the system test plan, and wherein the second test plan is created based on the system test plan” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4].
With respect to Claim 18: Grundy discloses “The method according to claim 16, wherein a test plan that includes instructions for the test vehicle to follow is not sent to the test vehicle” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4].
With respect to Claim 19: Grundy discloses “The method according to claim 16, wherein the first test plan and the second test plan are included in a single test plan that includes the first test plan and the second test plan.” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4].
With respect to Claim 20: Grundy discloses “The method according to claim 16, further comprising: creating at the vehicle automation platform a third test plan for a second swarming vehicle” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4]; 
“the third test plan comprises: a time series of vehicle trajectory data for the third swarming vehicle” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4]; 
“and position data for the third swarming vehicle relative to the test vehicle; and sending the third test plan from the vehicle automation platform to the third swarming vehicle” [Grundy, ¶ 0016-0021, 0024-0027 and Figure 4].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 8 is rejected under 35 USC 103 as being unpatentable over Grundy et al. (United States Patent Publication 2020/0097023) in view Carleton (United States Patent Publication 2014/0129075).
With respect to Claim 8: While Grundy discloses “The automated swarming vehicle test environment according to claim 5, wherein the first swarming vehicle includes a first GPS” [Grundy, ¶ 0016-0021, 0024-0028 and Figure 4]; 
“wherein the first vehicle control unit monitors the position and the trajectory of the first swarming vehicle relative to the test vehicle” [Grundy, ¶ 0016-0021, 0024-0028 and Figure 4]; 
“and wherein the first vehicle control unit controls the first swarming vehicle in the event the trajectory of the first swarming vehicle will likely cause an accident with another object” [Grundy, ¶ 0016-0021, 0024-0028 and Figure 4];
Grundy does not specifically state that the collision avoidance is by stopping the vehicle, rather merely preventing collisions.
Carleton, which is also a vehicle control system with multiple swarming vehicles teaches “and wherein the first vehicle control unit stops the first swarming vehicle in the event the trajectory of the first swarming vehicle will likely cause an accident with the test vehicle” [Carleton, ¶ 0005 and 0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Carleton into the invention of Grundy to not only include controlling the vehicles to avoid collisions as Grundy discloses but to also stop the vehicle to avoid a collision as taught by Carleton with a motivation of creating a more robust system that can control the vehicles in many ways, such as stopping. Additionally, the claimed invention is merely a combination of old, well known elements such as swarming vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669